DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Species A: Figures 1-14, Subspecies B-D, claims 1-17 in the reply filed on 1/6/2021 is acknowledged.
3.	Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-8, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sams 5,304,152.
Sams discloses a portable liquid dispensing device (10), which comprises a liquid cartridge (17, 14) containing a prefilled desired liquid supported within the dispensing device; a dispensing mechanism (18) positioned for engagement with the liquid cartridge for dispensing a desired amount of liquid from the liquid cartridge to an outlet (13) exiting the device; and an actuator button (68) for actuating the dispensing mechanism for dispensing the desired amount of liquid through the outlet of the dispensing device; wherein the liquid cartridge is disposable (col. 5, ll. 29-38 and col. 7, ll. 33-40; the cartridge is considered to be disposable and as seen in Figure 1). Note: the applicants are advised that any word that end with “able" in the claims indicates an .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sams 5,304,152.
Sams has taught all the features of the claimed invention except that the desired amount of liquid to be dispensed is adjustable between approximately 0.1 ml and 1.0 ml and as well as the claimed subject matter in claims 10 and 11. Sams discloses an adjustable desired amount of the liquid being dispensed (col. 7, ll. 33-68), the cartridge stores a desired liquid amount (col. 5, ll. 34-38). It appears that the device of Sams would operate equally well with the claimed amount of the liquid since the desired amount of liquid is intended to dispense a desired amount of the liquid as needed.  Further, applicants have not disclosed that the adjustable desired amount of liquid being dispensed to be between approximately 0.1 ml and 1.0 ml and as well as the claimed subject matter in claims 10 and 11 solves any stated problem or is for any particular purpose. It would have been obvious to one having ordinary skill in the art before the .
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sams 5,304,152 in view of Judson et al. 2005/0165363.
Sams has taught all the features of the claimed invention except that an external case houses the portable liquid dispensing device and includes a viewing window for visually determining the amount of liquid remaining within the liquid cartridge. Judson et al. teach the use of an external case (60) houses a portable liquid dispensing device (48) and includes a viewing window (29).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the external case of Judson et al. over Sams’ dispensing device, in order to protect the dispensing device. 
Allowable Subject Matter
12.	Claims 2-8, 13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 4,892,427, and US 5,340,227 disclose other pertinent structures, such as, a dispenser for dispensing a metered amount of fluid.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754